 1                                                            THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
      RICHARD BRADDOCK,
 9                                                                 NO. 2:16-cv-1756
                                           Plaintiff,
10                                                                 STIPULATED MOTION AND
                                                                   ORDER EXTENDING BRIEFING
11                v.                                               DEADLINES FOR INDIVIDUAL
                                                                   DEFENDANTS’ MOTION FOR
12    ZAYCON FOODS, LLC, a Washington limited                      PARTIAL SUMMARY
      liability company; FRANK R. MARESCA, JANE                    JUDGMENT AND PLAINTIFF’S
13    DOE MARESCA and the marital community                        MOTION FOR PARTIAL
      composed thereof; MICHAEL GIUNTA, JANE                       SUMMARY JUDGMENT
14
      DOE GIUNTA and the marital community
15    composed thereof; MIKE CONRAD, JANE DOE
      CONRAD and the marital community composed
16    thereof; and ADAM KREMIN, JANE DOE
      KREMIN and the marital community composed
17    thereof,
18
                                            Defendants.
19

20                                        STIPULATION AND ORDER

21                 All parties, through their respective counsel undersigned, stipulate as follows:

22                 1.     The parties filed motions for partial summary judgment on October 24 and 25,

23 2018. Dkt. #s 119, 124.

24                 2.     The motions are returnable as noted on the motion calendar on November 16,

25 2018.

26                 3.     Good cause exists to alter the briefing schedule. The parties have agreed to this

     STIPULATED MOTION AND ORDER EXTENDING BRIEFING
     DEADLINES FOR INDIVIDUAL DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 1
     NO. 2:16-cv-1756
     1442928.01
 1 joint request in light of counsels' competing professional obligations and travel schedules and

 2 the fact that Thanksgiving is November 22, 2018 and the parties and counsel of record have

 3 family and travel plans in the days before and after November 22.

 4                4.    The parties hereby stipulate and agree to extend the deadlines to submit

 5 oppositions and replies to the summary judgment motions until December 3, 2018 and

 6 December 7, 2018, respectively, so that the deadlines do not fall on the Monday and Friday

 7 directly after the Thanksgiving holiday.

 8
                  DATED this 5th day of November, 2018.
 9

10

11                                                 By s/ David L. Tift
                                                     David L. Tift, WSBA #13213
12                                                   Michael Jay Brown, WSBA #9224
13                                                   RYAN, SWANSON & CLEVELAND, PLLC
                                                     1201 Third Avenue, Suite 3400
14                                                   Seattle, Washington 98101-3034
                                                     Telephone: (206) 464-4224
15                                                   Facsimile: (206) 583-0359
                                                     brown@ryanlaw.com
16                                                   tift@ryanlaw.com
17
                                                     David G. Trachtenberg, NYSB #1671023
18                                                   Leonard A. Rodes, NYSB #1927144
                                                     Trachtenberg Rodes & Friedberg LLP
19                                                   545 Fifth Avenue, Suite 640
                                                     New York, New York 10017
20
                                                     Phone: 212-972-2929
21                                                   Fax: 212-972-7581
                                                     Email: dtrachtenberg@trflaw.com
22                                                   Attorneys for RICHARD BRADDOCK
23

24

25

26
     STIPULATED MOTION AND ORDER EXTENDING BRIEFING
     DEADLINES FOR INDIVIDUAL DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 2
     NO. 2:16-cv-1756
     1442928.01
 1
                                             By s/ Sarah E. Elsden
 2                                             Sarah E. Elsden, WSBA #51158
 3                                             LEE & HAYES, PC
                                               601 W. Riverside Ave., Ste. 1400
 4                                             Spokane, WA 99201
                                               Telephone: (509) 944-4682
 5                                             Fax: (509) 323-8979
                                               Sarah.Elsden@leehayes.com
 6                                             Attorney for Defendants FRANK R.
 7                                             MARESCA, JANE DOE MARESCA,
                                               MIKE CONRAD, JANE DOE CONRAD,
 8                                             ADAM KREMIN and JANE DOE
                                               KREMIN
 9
                                             By s/ Elizabeth L. Yingling
10                                             Elizabeth L. Yingling, TXBA #16935975
11                                             (admitted Pro Hac Vice)
                                               BAKER & MCKENZIE LLP
12                                             1900 North Pearl, Ste. 1500
                                               Dallas, TX 75201
13                                             Telephone: (214) 978-3039
                                               Fax: (214) 965-5972
14
                                               Elizabeth.yingling@bakermckenzie.com
15
                                             and
16
                                                Heidi B. Bradley, WSBA #35759
17                                              Genevieve York-Erwin, WSBA #49820
                                                LANE POWELL PC
18                                              1420 Fifth Avenue, Suite 4200
                                                P.O. Box 91302
19
                                                Seattle, WA 98111-9402
20                                              Phone: (206) 223-7437
                                                Fax: (206) 223-7107
21                                              yorkerwing@lanepowell.com
                                                bradleyh@lanepowell.com
22                                              Attorneys for Defendants ZAYCON
23                                              FOODS, LLC, MICHAEL GIUNTA,
                                                JANE DOE GIUNTA
24

25

26
     STIPULATED MOTION AND ORDER EXTENDING BRIEFING
     DEADLINES FOR INDIVIDUAL DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 3
     NO. 2:16-cv-1756
     1442928.01
 1                                                    ORDER
 2                The Court, having reviewed the stipulation of the parties, finds that there is good cause

 3 to extend the deadlines to submit oppositions and replies to the pending partial summary

 4 judgment motions (Dkt. # 119 and Dkt. # 124) until December 3, 2018, and December 7, 2018,

 5 respectively, so that the deadlines do not fall on the Monday and Friday directly after the

 6 Thanksgiving holiday. Both motions are renoted to December 7, 2018.

 7                DATED this 7th day of November, 2018.

 8

 9
                                                                A
                                                                Thomas S. Zilly
10                                                              United States District Judge
11

12 Presented by:

13
     By s/ David L. Tift
14   David L. Tift, WSBA #13213
     Michael Jay Brown, WSBA #9224
15   RYAN, SWANSON & CLEVELAND, PLLC
     1201 Third Avenue, Suite 3400
16
     Seattle, Washington 98101-3034
17   Telephone: (206) 464-4224
     Facsimile: (206) 583-0359
18   brown@ryanlaw.com
     tift@ryanlaw.com
19

20 David G. Trachtenberg, NYSB #1671023
   Leonard A. Rodes, NYSB #1927144
21 Trachtenberg Rodes & Friedberg LLP
   545 Fifth Avenue, Suite 640
22 New York, New York 10017
   Phone: 212-972-2929
23 Fax: 212-972-7581

24 dtrachtenberg@trflaw.com
   lrodes@trflaw.com
25 Attorneys for RICHARD BRADDOCK

26
     STIPULATED MOTION AND ORDER EXTENDING BRIEFING
     DEADLINES FOR INDIVIDUAL DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - - 4
     Case No. 2:16 cv 1756- TSZ

     1798865.01
 1

 2

 3 By /s/ Sarah E. Elsden
   Sarah E. Elsden, WSBA #51158
 4 LEE & HAYES, PC
   601 W. Riverside Ave., Ste. 1400
 5 Spokane, WA 99201
   Telephone: (509) 944-4682
 6 Fax: (509) 323-8979

 7 Sarah.Elsden@leehayes.com
   Attorney for Defendants FRANK R.
 8 MARESCA, JANE DOE MARESCA, MIKE
   CONRAD, JANE DOE CONRAD, ADAM
 9 KREMIN and JANE DOE KREMIN

10 By /s/ Elizabeth L. Yingling

11 Elizabeth L. Yingling, TXBA #16935975
   (admitted Pro Hac Vice)
12 BAKER & MCKENZIE LLP
   1900 North Pearl, Ste. 1500
13 Dallas, TX 75201
   Telephone: (214) 978-3039
14
   Fax: (214) 965-5972
15 Elizabeth.yingling@bakermckenzie.com

16 And

17 Heidi B. Bradley, WSBA #35759
   Genevieve York-Erwin, WSBA #49820
18 LANE POWELL PC
   1420 Fifth Avenue, Suite 4200
19
   P.O. Box 91302
20 Seattle, WA 98111-9402
   Phone: (206) 223-7437
21 Fax: (206) 223-7107
   yorkerwing@lanepowell.com
22 bradleyh@lanepowell.com

23 Attorneys for Defendants ZAYCON FOODS,
   LLC, MICHAEL GIUNTA, JANE DOE
24 GIUNTA

25

26
     STIPULATED MOTION AND ORDER EXTENDING BRIEFING
     DEADLINES FOR INDIVIDUAL DEFENDANTS’ MOTION FOR
     PARTIAL SUMMARY JUDGMENT AND PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - - 5
     Case No. 2:16 cv 1756- TSZ

     1798865.01
